Title: From Thomas Jefferson to J. F. Frin & Cie., 15 February 1789
From: Jefferson, Thomas
To: J. F. Frin & Cie.



Messieurs
à Paris ce 15me. Fevrier 1789.

La lettre que vous me faites l’honneur de m’écrire est la premiere et la seule information que j’ai jamais reçu au sujet de la demande de 4000₶. de la part de Monsieur Dechesaut de Norvege. Sans doute que ce Monsieur est fondé d’en faire la demande quelque part: mais pour que ce soit à moi, il faudroit que je sache pour quelle service, et par quelle ordre. Je n’en ai jamais donné aucune, et je ne suppose pas que mes commettans en ont donné. J’ai reçu pour le Contre Amiral Paul Jones un paquet qui m’est venu de Dannemarck et que je garde pour lui. Peut etre que c’est de la part de Monsieur Duchezault, et que c’est par ordre du Contre-amiral Paul-Jones que cette dette de 4000₶. a eté contractée. Dans ce cas c’est à lui qu’il faudroit s’addresser, ou du moins une explication de sa part seroit necessaire pour constater que cette dette regarde les etats-unis, et que c’a eté legitimement contractée. Je vous prie Messieurs de faire voir à Monsieur Duchezault l’impossibilité où je suis de prendre sur moi le paiment d’une demande quelconque sans en savoir les bases: et sans etre munis des pieces justificatives. J’ai l’honneur d’etre avec bien des regards Messieurs votre tres humble et tres obeissant serviteur,

Th: Jefferson

